ON REHEARING. PARKER, J. — The appellee in this cause has set up the following contentions in her motion for a rehearing for the first time, viz.: I. That the decision and judgment of this court reversing the judgment of the trial court is in conflict with and violation of the fourteenth amendment of the Constitution of the United States, in that said judgment and the authority claimed under it deprives this appellee of property without due process of law. TI. That said decision and judgment of this court is in conflict with and violation of, the fourteenth amendment of the Constitution of the United States, in that said judgment and the authority claimed under it deprive this appellee of property without due process of law, in that it permits the appellant corporation in this case to take the private property of this appellee for public use without just compensation. III. That said decision and judgment of this court is in conflict with and violation of the fifth amendment of the Constitution of the United States, in that it permits the appellant corporation to take the private property of this appellee for public use without just compensation. IV. That said decision and judgment of this court is in conflict with and violation of the fifth amendment of the Constitution of the United States, in that it allows the taking of private property of this appellee by appellant corporation before the institution of condemnation proceedings, without just compensation. V. That said decision and judgment of this court is in conflict with and violation of the fifth amendment oil the Constitution of the United States, in that it allows the taking of private property of this appellee by appellant corporation before the institution of condemnation proceedings,, without just compensation, when there was no adjudication in this case, and could have been none. that this property was invaded and actually taken in 190? for public purposes rather than for private purposes of this appellant corporation. VI. That this decision and judgment of the court sanctioned the invasion and actual taking of the property of appellee by appellant corporation as of the date of 1907, adjudicating that it should }ray interest thereon from that date, whereas the law states that damages. shall be assessed as of tire date of the notice of condemnation, which was in 1912, which decision is contrary to the fourteenth amendment of the Constitution of the United States, in that it permits property to be taken without due process of law by permitting property to be invaded and taken as of one time and yet compels the owner to have its Value assessed'as of another -time, more than four years later -in the cause at bar. . ■’' We 'have carefully considered each and all of the federal questions raised by these contentions, and by our views of the law we are compelled to decide that said decision and' judgment of this court is not repugnant in any of the particulars mentioned to either the fifth or fourteenth amendment of the Constitution of the United States, and that our decision and judgment is in accord with all the provisions of the Constitution of the United States. We therefore decide the federal questions raised by the appellee against the contentions of appellee. Roberts, C. J., and Hanna, J., concur.